Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Response to Amendment
The amendment filed 01/14/2021 has been entered.  Claims 1-8 remain pending.  Claims 9-10 have been added. 

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Final-Rejection mailed 10/16/2020 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. Further, the amendments to the claims have changed the scope of the claims necessitating new grounds of rejection.  Please see new grounds of rejection below.
(a) Regarding claims 1 & 4: 
(i) The Applicant argues that the proposed combination, specifically regarding the disclosure of Nakagawa, does not teach all limitations of the claims as related to the 
(iii) Regarding limitations newly added to the claims by amendment regarding the pressure and suction sides having a same (continuous) contour, these amendments to the claims have changed the scope of the claims necessitating new grounds of rejection.  Please see new grounds of rejection below. Please see also prior art cited but not relied upon in the Conclusion section of this action. 
(iii) Regarding limitations not newly added to the claims by amendment, the Examiner respectfully disagrees for reasons described in the Response to Arguments section of Final Rejection mailed 10/16/2020 and Interview Summary mailed 12/23/2020. 
(b) Regarding claims 3, 7, & 8: 
(i) The Applicant that “the angles are not recognized as result-effective variables” since “all of the limitations of the independent claims are not disclosed”. 
(ii) The Examiner respectfully disagrees for reasons described in the Response to Arguments section of Final Rejection mailed 10/16/2020 and Interview Summary mailed 12/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8, & 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein a suction side and a pressure side of each respective blade have a same contour” however there does not appear to be any support for this limitation in neither of the written description nor the figures of the present application as originally filed. The written description makes no reference to a contour regarding pressure and suction sides of a blade and the figures show the pressure and suction sides of blades having different contours in that the pressure and suction sides of blades converge to the same point at distal ends of the blades, i.e. pressure and suction sides are equally spaced on either side of a mean camber line and converge toward distal points of the mean camber line. 
The Examiner notes that a similar rejection is not made regarding claim 4 since the pressure and suction sides are defined in the claim as being “between the flow inlet edge and the flow outlet edge” with the flow inlet and outlet edges both being interpretable under broadest reasonable interpretation as being not just the distal-most points of the mean camber line (or respective sides) but as general areas near respective inlet and outlet sides of the blade (i.e. inlet/outlet edges may be interpreted as including the “rounded” portions at inlet/outlet ends of the blade with the pressure/suction sides being external surfaces of the portion between having a constant blade thickness).  
Claims 2-3, 7-8, & 10 depend from claim 1 and inherit all deficiencies of the parent claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a suction side and a pressure side of each respective blade have a same contour” which is indefinite because it is unclear which portions of each respective blade are within the metes and bounds of “a suction side and a pressure side of each respective blade”.   This limitation lacks support from Applicant’s disclosure (see rejection under 35 USC 112a above) and there is no guidance in said disclosure as to which portions of the suction and pressure sides must have the same contour. For the purpose of examination, the suction and pressure sides will be interpreted as external surfaces of each respective blade on respective pressure and suction sides along portions of the blade having a constant blade thickness (i.e. excluding the distal ends where the blade thickness tapers towards a distal point).  
Claim 1 further recites “a same contour” which makes the claim indefinite because the metes and bounds of the scope of the term “a same contour” is unclear since both the suction and pressure sides inherently each have at least one contour and further the blades themselves may have internal contours on pressure and suction sides of the blade. For the purpose of examination, based upon 
Claim 1 further recites “each respective blade”. There is a lack of antecedent basis for this limitation in the claim and is indefinite as the claim defines only “a plurality of impeller blades”, “a plurality of … guide blades”, and “a respective guide blade” in “at least one first circumferential position” making it unclear whether “each respective blade” refers to one of the impeller blades, guide blades, or other set of blades.  
Claims 2-3, 7-8, & 10 depend from claim 1 and inherit all deficiencies of the parent claim.
Claim 4 recites “wherein the suction side and the pressure side of each respective blade have a same continuous contour” which is indefinite for the same reasons described above in the rejection of claim 1 under 35 USC 112(b) regarding “each respective blade” and “a same contour”; and further because it is unclear whether the “same continuous contour” is required of each guide blade of the plurality of guide blades or only to the at least one guide blade of the plurality of guide blades. 
Claim 9 depends from claim 4 and inherits all deficiencies of the parent claim. 
Claim 9 further recites “a flow inlet edge and a flow outlet edge”. There is a lack of antecedent basis for this limitation in the claim since parent claim 4 has already defined “a flow inlet edge and a flow outlet edge”.  This limitation makes the claim indefinite because, as the claim requires “the respective variable curvature has a smaller radius of curvature in a central part than at a flow inlet edge and a flow outlet edge”, it is unclear whether “a flow inlet edge and a flow outlet edge” are structures of only the at least one guide blade of the plurality of guide blades or if they may include the flow inlet and outlet edges of any guide blade of the plurality of guide blades.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5165849 to Nakagawa in view of US 20080038114 to Abdelwahab in further view of US 20120014788 to Blair.
(a) Regarding claim 1: 
(i) Nakagawa discloses a radial compressor stage comprising: 
a stator (side plate 4, central plate 5, diffuser vanes 2a/d/e), 
a rotor (rotating components, notably an impeller 1, Figs 2/14/15); 
an impeller (1) having a plurality of impeller blades on the rotor side (Figs 14/15) rotating relative to a stator (Col 3, Ln 8); 
a diffuser (side plate 4, central plate 5), which is part of the stator (see stator citation above), having a plurality of stationary guide blades (diffuser vanes 2a/d/e) on a stator side positioned in a flow direction downstream of the impeller (Fig 2); 
a diffuser flow channel section (passages 10a/d/e) formed between adjacent guide blades and respective side walls that are portions of the stator (Figs 14/15); and 
an impeller side gap formed between the impeller and the stator (impeller 1, central plate 5, see annotated Figure 2 below), 
wherein each flow inlet edge of the plurality of guide blades lie on a first circle contour (Figs 14/15, Col 3 Lns 15-20), 
wherein each flow outlet edge of the plurality of diffuser blades lie on a second circle contour (Figs 14/15) such that, in at least one first circumferential position, a respective flow outlet edge of a respective guide blade on the stator side has a spacing to the flow outlet edge of at least one adjacent guide blade other than in second circumferential positions (Figs 14/15), 
wherein a suction side and a pressure side of each respective blade (respective pressure and suction sides of diffuser vanes 2a/d/e) have a contour (Figs 2/14/15), 

    PNG
    media_image1.png
    369
    592
    media_image1.png
    Greyscale


wherein the flow inlet edges of the plurality of guide blades have identical spacing to the flow inlet edges of a respective adjacent guide blades; nor 
wherein the contour of the suction side and the pressure side of each respective blade is a same contour.
(iii) Abdelwahab is also in the field of diffusers (see title) and teaches a diffuser (1) having guide blades (diffuser blades 22) whose leading edge (24) lie on a first circle contour (arc having radius R, Par 0030) and are spaced apart from one another by a distance (D3, Fig 4) which is determined by dividing the circumference of the circle on which the leading edge (24) of each of the guide blades (diffuser blades 22) lie and dividing such value by the number of blades (Par 0030). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow inlet edges as disclosed by Nakagawa to have identical spacing as taught by Abdelwahab for the purpose of determining the guide blade solidity to achieve maximum efficiency (Pars 0032-0033). 
(v) Blair is also in the field of diffuser vanes (see title) and teaches: 
a plurality of guide blades (vanes 76) of a diffuser (diffuser 72; plate 80); 
each respective guide blade of the plurality of guide blades comprising a flow inlet edge (leading edge section 122) and a flow outlet edge (trailing edge section 126); and 
a suction side and a pressure side (respective suction surface 100 and pressure surface 98 of constant thickness section 124 in lengths 134/158/174/188 as shown in Figures 7-10) of each respective guide blade of the plurality of guide blades, 
wherein the suction side and the pressure side of each respective guide blade of the plurality of guide blades have a same contour (Figs 7-10; “constant thickness section” and “specifically contoured”, Par 0007).  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contour of the suction and pressure sides as disclosed by Nakagawa to have a same contour as taught by Blair for the purposes of:
increasing diffuser efficiency, reducing surge flow, reducing choked flow losses, and compensating for flow variations from the impeller (Pars 0026/0045/0065); 
efficiently converting fluid velocity into fluid pressure (Par 0053); 
achieving desired flow properties at a desired chord length (Par 0055); 
maintaining increased efficiency throughout a wide range of operating flow rates (Par 0058); and 
matching flow properties at a corresponding axial location (Par 0061/0062/0065). 
 (b) Regarding claim 2: 
(i) The proposed combination teaches the radial compressor stage according to Claim 1.
(ii) Nakagawa further discloses wherein in the second circumferential positions the respective guide blades (2a) all have identical second stepping angles (Figs 14/15); and in first circumferential position the respective guide blades (2d/e) have a first stepping angle that deviates from the second stepping angle (Figs 14/15).
	(c) Regarding claim 3: 
(i) The proposed combination teaches the radial compressor stage according to Claim 2.
(ii) Nakagawa does not explicitly disclose wherein the first stepping angle deviates from the second stepping angle by +/- 10 deg.  

(iv) Nakagawa further discloses that varying the width of flow passages between blade affects the prevention of the propagation of stalled areas and thus of the rotation stall (Col 1 Lns 66-68, Col 2 Lns 1-3/49-52, Col 3 Lns 5-15, Col 4 Lns 41-45), which is at least partly defined by the step angle thus establishing step angle as a result effective variable.
(v) Applicant has neither assigned nor explained any criticality of the above aforementioned ranges.
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation between first and second stepping angles to the above aforementioned range as this amounts to nothing more than a design choice and engineering optimization to achieve the desired reduction in propagation of stalled areas experienced by the compressor.  Discovering the optimum or workable range(s) involves only routine skill in the art.  
(d) Regarding claim 7: 
(i) The proposed combination teaches the radial compressor stage according to Claim 2.
(ii) Nakagawa does not explicitly disclose wherein the first stepping angle deviates from the second stepping angle by +/- 7 deg.  
(iii) Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05[II][A])

(v) Applicant has neither assigned nor explained any criticality of the above aforementioned ranges.
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation between first and second stepping angles to the above aforementioned range as this amounts to nothing more than a design choice and engineering optimization to achieve the desired reduction in propagation of stalled areas experienced by the compressor.  Discovering the optimum or workable range(s) involves only routine skill in the art.  
(e) Regarding claim 8: 
(i) The proposed combination teaches the radial compressor stage according to Claim 2.
(ii) Nakagawa does not explicitly disclose wherein the first stepping angle deviates from the second stepping angle by +/- 5 deg.  
(iii) Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05[II][A])
(iv) Nakagawa further discloses that varying the width of flow passages between blade affects the prevention of the propagation of stalled areas and thus of the rotation stall (Col 1 Lns 66-68, Col 2 Lns 1-3/49-52, Col 3 Lns 5-15, Col 4 Lns 41-45), which is at least 
(v) Applicant has neither assigned nor explained any criticality of the above aforementioned ranges.
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation between first and second stepping angles to the above aforementioned range as this amounts to nothing more than a design choice and engineering optimization to achieve the desired reduction in propagation of stalled areas experienced by the compressor.  Discovering the optimum or workable range(s) involves only routine skill in the art.  
(f) Regarding claim 10: 
(i) The proposed combination teaches the radial compressor stage according to Claim 1.
(ii) Blair further teaches wherein each respective guide blade of the plurality of guide blades has a constant width between its flow inlet edge and flow outlet edge (as the width of each guide blade is the distance between pressure and suction sides of each respective guide blade, the pressure and suction sides having the same contour must result in a constant blade thickness between flow inlet and outlet edges; see rejection of claim 1 above). 





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5165849 to Nakagawa in view of US 20120014788 to Blair.
(a) Regarding claim 4:
(i) Nakagawa discloses a radial compressor stage (see title) comprising a stator (vanes 2a/d/e, side plate 4, central plate 5), an impeller (1) having a plurality of impeller blades on a rotor side rotating relative to the stator (Figs 14/15), and a diffuser (side plate 4, central plate 5), which is part of the stator (see stator citation above), with a plurality of stationary guide blades (vanes 2a/d/e) positioned in flow direction downstream of the impeller (Fig 2), each guide blade having a flow inlet edge arranged at a first circle contour (Figs 14/15, Col 3 Lns 15-20), a flow outlet edge arranged at a second circle contour (Figs 14/15), a suction side wall (convex surface of vanes 2a/d/e) between the flow inlet edge and the flow outlet edge (Figs 14/15), and a pressure side wall (concave surface of vanes 2a/d/e), spaced apart from the suction side wall between the flow inlet edge and the flow outlet edge (Figs 14/15), wherein the suction side wall and the pressure side wall have a continuous curvature (pressure and suction side walls of vanes 2a/d/e are continuous with no breaks or sharp deviations between the flow inlet and outlet edges, Figs 14/15); wherein at least one guide blade of the plurality of guide blades has a respective variable curvature that deviates from the continuous curvature of the other guide blades on the stator side (Figs 14/15), wherein the suction side and the pressure side of each respective blade have a continuous contour (see above, Figs 14/15).  The impeller side gap, formed between the impeller and central plate, is shown in the following annotated selection from Figure 2:

    PNG
    media_image1.png
    369
    592
    media_image1.png
    Greyscale

(ii) Nakagawa does not explicitly disclose wherein the continuous contour of the suction side and pressure side of each respective blade is a same continuous contour.  
(iii) Blair is also in the field of diffuser vanes (see title) and teaches: 
a plurality of guide blades (vanes 76) of a diffuser (diffuser 72; plate 80); 
each respective guide blade of the plurality of guide blades comprising a flow inlet edge (leading edge section 122) and a flow outlet edge (trailing edge section 126); and 
a suction side and a pressure side (respective suction surface 100 and pressure surface 98 of constant thickness section 124 in lengths 134/158/174/188 as shown in Figures 7-10) of each respective guide blade of the plurality of guide blades, 
wherein the suction side and the pressure side of each respective guide blade of the plurality of guide blades have a same contour (Figs 7-10; “constant thickness section” and “specifically contoured”, Par 0007).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous contour of the suction and pressure sides as disclosed by Nakagawa to be a same continuous contour as taught by Blair for the purposes of:
increasing diffuser efficiency, reducing surge flow, reducing choked flow losses, and compensating for flow variations from the impeller (Pars 0026/0045/0065); 
efficiently converting fluid velocity into fluid pressure (Par 0053); 
achieving desired flow properties at a desired chord length (Par 0055); 
maintaining increased efficiency throughout a wide range of operating flow rates (Par 0058); and 
matching flow properties at a corresponding axial location (Par 0061/0062/0065).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5165849 to Nakagawa in view of US 20120014788 to Blair as evidenced by US 20130224004 to Radhakrishnan and US 20160238019 to Kobayashi.
(a) Regarding claim 9:
(i) The proposed combination teaches the radial compressor stage according to claim 4. 
(ii) The Applicant has not disclosed any criticality nor any new or unexpected results from having a smaller radius of curvature in a central part of the respective variable curvature than at a flow inlet edge and a flow outlet edge. 
(iii) Blair further teaches wherein the radius of curvature may vary along different chordal locations of a blade (Par 0056), that such radii of curvature affects efficiency (Par 0057-0058/0060/0063), and that the radius of curvature for a particular section should be optimized for local flow properties at that location (Par 0056/0058/0060-0062) thereby establishing the radius of curvature of the camber line as a result effective variable. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radius of curvature of the variable curvature as taught by the proposed combination to that as claimed through 
Radhakrishnan which teaches a radial diffuser vane (see title) having a smaller radius of curvature near a center area of a diffuser vane (Fig 5; also Fig 7 as blade angle Beta has greatest rate of change, i.e. smallest radius of curvature, proximate a center area of the blade); 
Kobayashi which also teaches an airfoil having a smaller radius of curvature near a center area of the airfoil (Fig 9 as greatest change in blade angle, i.e. smallest radius of curvature, proximate a center area of the blade for a blade operating in a region of decreasing relative velocity between the fluid flow and the airfoil, Pars 0066/0074);

Allowable Subject Matter
Claims 5 & 6 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 requires that side walls of at least one first circumferential position curve inward such that a flow cross section in the at least one first circumferential position deviates from diffuser flow sections formed in a second circumferential position.  The closest prior art is US 20080038114 to Abdelwahab as modified by US 5064344 to Kassell as further modified by US 3658437 to Soo, wherein Kassell teaches a plurality of circumferentially spaced channels (20) wherein only some (Col 5, Lns 52-60) of the channels have an inwardly directed projection (17/17a) however Kassell does not disclose wherein the projections are curved.  Soo teaches a vaned diffuser (diffuser 14, vaned region 17, leading edge 32) comprising diffuser flow channel sections (channels 36) with a converging and diverging cross section (throat 37, Figs 1/3/4) which are curved.  However, the preponderance of the evidence suggests 
Claim 6 depends from claim 5 and inherits all allowable subject matter of the parent claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745